271 S.W.3d 60 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Samuel HAMM, Defendant/Appellant.
No. ED 89299.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
Edward Thompson, St. Louis, for appellant.
April Porter, St. Louis, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Samuel Hamm, appeals from the judgment entered after a jury found him guilty of endangering the welfare of a child in the second degree. On appeal, defendant argues that the trial court erred in denying his motion for judgment of acquittal because the State failed to prove beyond a reasonable doubt that he was guilty of the crime.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).